Case 18-17411-mdc                        Doc 25   Filed 12/10/18 Entered 12/11/18 15:21:54                              Desc Main
                                                  Document     Page 1 of 8


                                                        L.B.F. 3015.1-1

                                          UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF PENNSYLVANIA
                                                                                            V (W L(      ll
 In re:
                45wa              (\1    ”to; a            Case No.:           I   25



                                                           Chapter:       13

                            Debtor(s)
                                                    Chapter 13 Plan

                KOriginal                                                                   E



                [1]                     Amended                                             f

                                                                                        i
 Date:                [9-     b
                                                                                        %

                                                                                                     TiMOTHY MCGRATH,
                                                                                                RV                    CLERK        _




                                          THE DEBTOR HAS FILED FOR RELIEF UNDER                                     ‘          W



                                           CHAPTER 13 OF THE BANKRUPTCY CODE
                                                                                                                l   L
                                              YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Conﬁrmation of Plan, which
contains the date of the conﬁrmation hearing on the Plan proposed by the Debtor. This document is the
actual Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss
them with your attorney. ANYONE WHO WISHES T0 OPPOSE ANY PROVISION OF THIS PLAN
MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-5.
This Plan may be conﬁrmed and become binding, unless a written objection is ﬁled.

                             IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                            MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                         NOTICE OF MEETING OF CREDITORS.

  Part 1: Bankruptcy Rule 3015.1 Disclosures

          :71Plan contains non-standard or additional provisions — see Part 9
          I] Plan limits the amount of secured claim(s) based on value of collateral
          :1 Plan avoids a security interest or lien


  Part2: Payment and Length of Plan


          § 2(a)(1) Initial Plan:
                 Total Base Amount to be paid to the Cha ter 13 Trustee (“Trustee”) $ I“)! 2029.92 0
                  Debtor shall pay the Trustee $ 2f 5"! .S; iper month for L9. months; and
                                                                           __
                                                    E




                  Debtor shall pay the Trustee $             per month for      months.
          D      Other changes in the scheduled pIan payment are set forth in § 2(d)

      § 2(a)(2) Amended Plan:
           Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $
      The Plan payments by Debtor shall consists of the total amount previously paid ($                                 )
 added to the new monthly Plan payments in the amount of $                 beginning
 (date) for        months.
      iii} Other changes in the scheduled plan payments are set forth in § 2(d)
Case 18-17411-mdc             Doc 25       Filed 12/10/18 Entered 12/11/18 15:21:54                        Desc Main
                                           Document     Page 2 of 8



        § 2(1)) Debtor shall make plan payments to the Trustee from the following sources in addition to
  future wages (Describe source, amount and date when funds are availabie, if known):

                   PNC Q‘udﬁ‘mﬁ               ﬂccwmr
       § 2(c) Use of real property to satisfy plan obligations:
           [1 Sale of real property
             See § 7(c) below for detailed description

             02/Loan modiﬁcation with respect to mortgage encumbering property:
                See § 7(d) below for detai|ed description

       § 2(d) Other information that may be important relating to the payment and length of Plan:



  Part 3: Priority Claims (including Administrative Expenses & Debtor’s Counsel Fees)


      § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full
  unless the creditor agrees otherwise:

   Creditor                               Type of Priority                      Estimated Amount to be Paid



   5N        .er‘xw]                          Mcquﬁj/                                [9036,00

   $3wa0+ Mariam                           MOT'\;&71’                                LI 0101be      {L/


       § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
  less than full amount.

        [1   None. If "None" is checked, the rest of § 3(b) need not be completed.

        I] The allowed priority claims listed below are based on a domestic support obligation that has been
  assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim. This plan
  provision requires that payments in § 2(a) be for a term of 60 months; 399 11 U. S. C. § 1322(a)(4).


   Name of Creditor                                          Amount of claim to be paid
Case 18-17411-mdc              Doc 25       Filed 12/10/18 Entered 12/11/18 15:21:54                           Desc Main
                                            Document     Page 3 of 8


  Part 4: Secured Claims


       § 4 ) Curing Default and Maintaining Payments
          None. If “None" is checked, the rest of § 4(a) need not be completed.
       The Trustee shall distribute an amount sufﬁcient to pay allowed claims for prepetition arrearages; and, Debtor
  shall pay directly to creditor monthly obligations falling due after the bankruptcy ﬁling.

    Creditor            Description of        Regular Monthly       Estimated         Interest Rate      Amount to be
                        Secured               Payment to be         Arrearage         on Arrearage,      Paid to
                        Property and          paid directly to                        if applicable      Creditor by
                        Address, if real      creditor by                                                the Trustee
                        property              Debtor




       § 4(b) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-
  Conﬁrmation Determination of the Amount, Extent or Validity of the Claim
         D None. If “None” is checked, the rest of § 4(b) need not be completed.
          (1) Allowed secured claims listed below shall be paid in full and their liens retained until completion   of
  payments under the plan.

             (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate. will be ﬁled to
  determine the amount, extent or validity of the allowed secured claim and the court will make its determination
  prior to the conﬁrmation hearing.

          (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general
  unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as determined by the court.

           (4) In addition to payment of the allowed secured claim, “present value" interest pursuant to 11 U.S.C.
 § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
 interest rate or amount for “present value” interest in its proof of claim, the court will determine the present value
 interest rate and amount at the conﬁrmation hearing.

         (5) Upon completion of the Plan, payments made under this section satisfy the allowed
 secured claim and release the corresponding lien.

                             Description of
   Name of Creditor          Secured Property         Allowed            Present     Dollar Amount       Total
                             and Address, if real     Secured            Value       of Present          Amount to
                             property                 Claim              Interest    Value Interest      be paid
                                                                         Rate
Case 18-17411-mdc               Doc 25         Filed 12/10/18 Entered 12/11/18 15:21:54                             Desc Main
                                               Document     Page 4 of 8



          § 4 c) Allowed secured claims to be paid in full that are excluded                      from   11   U.S.C. § 506
             None. If "None" is checked, the rest of § 4(0) need not be completed.

         The claims below were either (1) incurred within 910 days before the petition date and secured by a
    purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s). or (2)
    incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing
    of value.

           (1) The allowed secured claims listed below shall be paid in full and their liens retained until completion
    of payments under the plan.

              (2) In addition to payment of the allowed secured claim, “present value" interest pursuant to 11 U.S.C.
    § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
    interest rate or amount for "present value” interest in its proof of claim, the court will determine the present value
    interest rate and amount at the conﬁrmation hearing.

    Name of Creditor              Collateral          Amount of           Present Value       Estimated total payments
                                                      Claim               Interest

                                                                          _____°/2           §________
                                                                                    %        $



          § 4 ) Surrender
             None. If ”None" is checked, the rest of § 4(d) need not be completed.

               (1) Debtor elects to surrender the secured pmperty listed below that secures the creditor’s claim.

               (2) The automatic stay under 11 U.S.C. § 362(a) with respect to the secured property terminates upon
  conﬁrmation
           of the Plan.

               (3) The Tmstee shall make no payments to 1119 creditors listed below on their secured claims.

   Creditor                                                       Secured Property




   Part 5: Unsecured Claims

          § 5(a)   Specifically Classified Allowed Unsecured Non-Priority Claims
          I] None. If “None"   is checked, the rest of § 5(a) need not be completed.

                               Basis for Separate
   Creditor                    Classiﬁcation               Treatment                      Amount of              Amount to
                                                                                          Claim                  be paid
Case 18-17411-mdc               Doc 25       Filed 12/10/18 Entered 12/11/18 15:21:54                           Desc Main
                                             Document     Page 5 of 8



          § 5(b) All Other Timely Filed, Allowed General Unsecured Claims

              (1) Liquidation Test (check one box)

                      All Debtor(s) property is claimed as exempt.

                 D    Debtor(s) has non-exempt property valued at §              for purposes of § 1325(a)(4)


               (2) Funding: § 5(b) claims to be paid as follows (check one box):

                 [1Pro rata
                 E]100%
                 D Other (Describe)



   Part 6: Executory Contracts & Unexpired Leases

         I   None. If “None" is checked, the rest of §   6   need not be completed.

   Creditor                              Nature of Contract or Lease          Treatment by Debtor Pursuant to §365(b)




   Part 7: Other Provisions


         § 7(a) General      Principles Applicable to The Plan

         (1) Vestingmy Property of the Estate (check one box)
                      Upon conﬁrmation
                   El Upon discharge


        (2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof of claim
  controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

         (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under §
  1326(a)(1)(B),(C) shall be disbursed to the creditors by the Debtor directly. All other disbursements to
  creditors shall be made by the Trustee.

          (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor is
  the plaintiff, before the completion of plan payments, any such recovery in excess of any applicable exemption will
  be paid to the Trustee as a special Plan payment to the extent necessary to pay priority and general unsecured
  creditors, or as agreed by the Debtor and the Trustee and approved by the court.
Case 18-17411-mdc             Doc 25       Filed 12/10/18 Entered 12/11/18 15:21:54                          Desc Main
                                           Document     Page 6 of 8



         § 7(b) Afﬁrmative Duties on Holders of Claims secured by a Security Interest in Debtor’s
  Principal Residence

          (1) Apply the payments received from the Trustee on the pre—petition arrearage, if any, only to such
  arrearage.

           (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage
  obligations as provided for by the terms of the underlying mortgage note.

           (3) Treat the pre’petition arrearage as contractually current upon confirmation for the Plan for the sole
  purpose of precluding the imposition of late payment charges or other default—related fees and services based on
  the pre-petition default or default(s). Late charges may be assessed on post-petition payments as provided by the
  terms of the mortgage and note.

          (4) If a secured creditor with a security interest in the Debtor‘s property sent regular statements to the
  Debtor pre—petition, and the Debtor provides for payments of that claim directly to the creditor in the Plan, the
  holder of the claims shall resume sending customary monthly statements.

           (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with coupon
  books for payments prior to the ﬁling of the petition, upon request, the creditor shall forward post—petition coupon
  book(s) to the Debtor after this case has been ﬁled.

         (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon
  books as set forth above.

         § 7(0) Sale of Real Property
         U/None. If “None" is checked, the rest of § 7(0) need not be completed.

         (1) Closing for the sale of                                   (the “Real Property”) shall be completed
  within       months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless othenNise
  agreed by the parties or provided by the Court, each allowed claim secured by the Real Property will be paid in full
  under §4(b)(1) of the Plan at the closing (“Closing Date").

           (2) The Real Property win be marketed for sale in the foliowing manner and on the following terms:




           (3) Conﬁrmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all
  customary closing expenses and all liens and encumbrances, including all § 4(b) claims, as may be necessary to
  convey good and marketable title to the purchaser. However, nothing in this Plan shall preclude the Debtor from
  seeking court approve! of the sale of the property free and clear of liens and encumbrances pursuant to 11 U.S.C.
  §363(f), either prior to or after conﬁrmation of the Pian, if, in the Debtor's judgment, such approval is necessary or
  in order to convey insurable title or is otherwise reasonably necessary under the circumstances to implement this
  Plan.

         (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the
  Closing Date.

         (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale
  Deadline:
Case 18-17411-mdc               Doc 25      Filed 12/10/18 Entered 12/11/18 15:21:54                           Desc Main
                                            Document     Page 7 of 8



           § 7(d) Loan Modiﬁcation
           El None. If “None" is checked, the rest of § 7(d) need not be completed.

         (1) Debtor shall pursue a loan modiﬁcation directly with M 5‘; “/55; It?
                                                                    E‘s                  or its successor in interest or its
  current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the secured arrearage claim.

        (2) During the modiﬁcation application process, Debtor she" make adequate protection payments directly to
  Mortgage Lender in the amount of 5           per month, which represents                       (describe
  basis of adequate protection payment). Debtor shall remit the adequate protection payments directly to the
  Mortgage Lender.

         (3) If the modiﬁcation is not approved by                (date), Debtor shall either (A) ﬁle an amended Plan to
  otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage Lender may seek relief from the
  automatic stay with regard to the collateral and Debtor will not oppose it.

  Part 8: Order of Distribution


  The order of distribution of Plan payments will be as follows:

          Level 1:   Trustee Commissions"
          Level 2:   Domestic Support Obligations
          Level 3:   Adequate Protection Payments
          Level 4:   Debtor’s attorney’s fees
          Level 5:   Priority claims, pro rata
          Level 6:   Secured claims, pro rata
          Level 7:   Specially classiﬁed unsecured claims
          Level 8:   General unsecured claims
          Level 9:   Untimely ﬁled, allowed general unsecured claims

  *Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee
  not to exceed ten (10) percent.



  Part 9: Non Standard or Additional Plan Provisions

   :4   None. If “None" is checked, the rest of § 9 need not be completed.
Case 18-17411-mdc              Doc 25       Filed 12/10/18 Entered 12/11/18 15:21:54                      Desc Main
                                            Document     Page 8 of 8



  Part 10: Signatures


    Under Bankruptcy Rule 3015(0), nonstandard or additionaf plan provisions are required to be set forth in Part 9
  of the Plan. Such Plan provisions will be effective only if the applicable box in Part 1 of this Plan is checked.
  Any nonstandard or additional provisions set out other than in Part 9 of the Plan are VOiD. By signing below,
  attorney for Debtor(s) or unrepresented Debtor(s) certiﬁes that this Plan contains no nonstandard or additional
  provisions other than those in Part 9 of the Plan.




  Date:
                                                                  Attorney for Debtor(s)




  Date:



  Date:
           M
          If Debtor(s) are unrepresented, they must sign below.




                                                                    M/ K
                                                                  ﬂbtor


                                                                  Joint Debtor
                                                                                           924/4:
